DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/922,037, filed on March 15, 2018.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 02/16/2022. An initialed copy is attached to this Office Action.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 14 of prior U.S. Patent No. 11,287,662. This is a statutory double patenting rejection.
 The table below shows the differences, which are in claims 1 and 9 – 10. All other claims are exactly the same claim language.
Instant Claim
Patent 11,287,662
correlation
1. An imaging lens assembly, comprising: a plastic barrel, comprising: an object-side aperture; and a first annular surface formed in the plastic barrel and surrounding the object-side aperture; and an imaging lens set disposed in the plastic barrel and having an optical axis, and the imaging lens set comprising a plurality of optical elements, wherein at least one of the optical elements is a lens element with a plastic peripheral portion, and the lens element with the plastic peripheral portion comprises: an effective optical portion; the plastic peripheral portion formed around the effective optical portion; a second annular surface formed on an object-side surface of the plastic peripheral portion and surrounding the effective optical portion; and an object-side connecting surface formed on the object-side surface of the plastic peripheral portion and surrounding the effective optical portion, and the object-side connecting surface connected with one of the optical elements disposed on an object side of the lens element with the plastic peripheral portion, wherein the object-side connecting surface is closer to the effective optical portion than the second annular surface thereto; wherein, the first annular surface and the second annular surface are parallel to each other; wherein, the lens element with the plastic peripheral portion further comprises: an image-side connecting surface formed on an image-side surface of the plastic peripheral portion and surrounding the effective optical portion, the image-side connecting surface connected with another of the optical elements disposed on an image side of the lens element with the plastic peripheral portion; wherein, the object-side connecting surface is disposed on an object side of the first annular surface, a distance parallel to the optical axis between the object-side connecting surface and the first annular surface is AT1, a distance parallel to the optical axis between the image-side connecting surface and the first annular surface is AT2, and the following conditions are satisfied:
                                
                                    -
                                    0.6
                                    <
                                    
                                        
                                            A
                                            T
                                            1
                                        
                                        
                                            A
                                            T
                                            2
                                        
                                    
                                    <
                                    0.0
                                    ;
                                
                            
and                                 
                                    -
                                    0.40
                                    m
                                    m
                                    <
                                    A
                                    T
                                    1
                                    <
                                     
                                    0
                                    m
                                    m
                                    .
                                
                            

1.An imaging lens assembly, comprising: a plastic barrel, comprising: an object-side aperture; and a first annular surface formed in the plastic barrel and surrounding the object-side aperture; and an imaging lens set disposed in the plastic barrel and having an optical axis, and the imaging lens set comprising a plurality of optical elements, wherein at least one of the optical elements is a plastic lens element, and the plastic lens element comprises: an effective optical portion; a peripheral portion formed around the effective optical portion; a second annular surface formed on an object-side surface of the plastic lens element and surrounding the effective optical portion; and an object-side connecting surface formed on the object-side surface of the plastic lens element and surrounding the effective optical portion, and the object-side connecting surface connected with one of the optical elements disposed on an object side of the plastic lens element, wherein the object-side connecting surface is closer to the effective optical portion than the second annular surface thereto; wherein, the first annular surface and the second annular surface are parallel to each other; wherein, the plastic lens element further comprises: an image-side connecting surface formed on an image-side surface of the plastic lens element and surrounding the effective optical portion, the image-side connecting surface connected with another of the optical elements disposed on an image side of the plastic lens element; wherein, the object-side connecting surface is disposed on an object side of the first annular surface, a distance parallel to the optical axis between the object-side connecting surface and the first annular surface is AT1, a distance parallel to the optical axis between the image-side connecting surface and the first annular surface is AT2, and the following conditions are satisfied:
                                
                                    -
                                    0.6
                                    <
                                    
                                        
                                            A
                                            T
                                            1
                                        
                                        
                                            A
                                            T
                                            2
                                        
                                    
                                    <
                                    0.0
                                    ;
                                
                            
and                                 
                                    -
                                    0.40
                                    m
                                    m
                                    <
                                    A
                                    T
                                    1
                                    <
                                     
                                    0
                                    m
                                    m
                                    .
                                
                            

The only differences between the instant claims and the claims of ‘662 do not change the scope of the claims. 
‘662 uses of “a plastic lens element” and “a peripheral portion” (around the plastic lens), while the instant claims use “a lens element with a plastic peripheral portion”. This change of wording does not broaden or further limit the scope of the claims. Therefore, the claims are statutory double patenting.
9. The imaging lens assembly of claim 1, wherein a central thickness of the lens element with the plastic peripheral portion is CT, the distance parallel to the optical axis between the image-side connecting surface and the first annular surface is AT2, and the following condition is satisfied:
                                
                                    -
                                    0.4
                                    <
                                    A
                                    T
                                    2
                                    /
                                    C
                                    T
                                    <
                                     
                                    2.0
                                    .
                                
                            

9. The imaging lens assembly of claim 1, wherein a central thickness of the plastic lens element is CT, the distance parallel to the optical axis between the image-side connecting surface and the first annular surface is AT2, and the following condition is satisfied:
                                
                                    -
                                    0.4
                                    <
                                    A
                                    T
                                    2
                                    /
                                    C
                                    T
                                    <
                                     
                                    2.0
                                    .
                                
                            

Same as above
10. The imaging lens assembly of claim 9, wherein the central thickness of the lens element with the plastic peripheral portion is CT, the distance parallel to the optical axis between the image-side connecting surface and the first annular surface is AT2, and the following condition is satisfied:
                                
                                    -
                                    0
                                    .
                                    5
                                    <
                                    A
                                    T
                                    2
                                    /
                                    C
                                    T
                                    <
                                     
                                    1.6
                                    .
                                
                            
10. (Original) The imaging lens assembly of claim 9, wherein the central thickness of the plastic lens element is CT, the distance parallel to the optical axis between the image-side connecting surface and the first annular surface is AT2, and the following condition is satisfied:
                                
                                    -
                                    0.5
                                    <
                                    A
                                    T
                                    2
                                    /
                                    C
                                    T
                                    <
                                     
                                    1.6
                                    .
                                
                            
Same as above


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698